 Case 6:21-cv-00713-RBD-LRH Document 1 Filed 04/22/21 Page 1 of 9 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

   DORIS ROSARIO and LUIS
   ORTIZ,

           Plaintiffs,                       CASE NO.:

   vs.

   PETLAND ORLANDO SOUTH,
   INC. and ERIC DAVIES,
   Individually,

           Defendants.               /

                   COMPLAINT & DEMAND FOR JURY TRIAL

      Plaintiffs, DORIS ROSARIO (“ROSARIO”) and LUIS ORTIZ (“ORTIZ”),

(collectively as “Plaintiffs”), were employees of Defendants, PETLAND

ORLANDO SOUTH, INC. (“PETLAND”) and ERIC DAVIES (“DAVIES”)

(collectively as “Defendants”), and bring this action for unpaid overtime

compensation, liquidated damages, declaratory relief and other relief under the

Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                               INTRODUCTION

      1.     Plaintiffs brings this action pursuant to 29 U.S.C. § 216(b) and 29

U.S.C. § 207(a).

      2.     The Fair Labor Standards Act was passed in 1938. Its principle

purpose was to protect all covered workers from substandard wages and


                                         1
 Case 6:21-cv-00713-RBD-LRH Document 1 Filed 04/22/21 Page 2 of 9 PageID 2




oppressive working hours, labor conditions that are detrimental to the

maintenance of minimum standards of living necessary for health, efficient, and

the general well-being of workers. Barrentine v. Arkansas-Best Freight System, Inc.,

450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).

      3.     Section 7(a) of the FLSA requires payment of time-and-one-half an

employee’s regular hourly rate whenever a covered employee works in excess of

forty (40) hours per work week. 29 U.S.C. § 207(a).

      4.     The liquidated damages provision of the FLSA constitutes a

congressional recognition that failure to pay the statutory minimum on time may

be so detrimental to the maintenance of the minimum standard of living

necessary for health, efficiency, and the general well-being of workers and to the

free flow of commerce, that double payment must be made in the event of a

delay in order to insure restoration of the worker to that minimum standard.

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

      5.     To the extent any partial payments have been made by Defendants

to Plaintiffs of the disputed amounts at the time of the filing of this complaint,

this action seeks to recover judgment in favor of Plaintiffs and against

Defendants as well as all remaining damages, including but not limited to

liquidated damages and reasonable attorneys’ fees and costs. Id.




                                           2
 Case 6:21-cv-00713-RBD-LRH Document 1 Filed 04/22/21 Page 3 of 9 PageID 3




                         JURISDICTION AND VENUE

      6.     Jurisdiction in this Court is proper as the claims are brought

pursuant to the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq.,

hereinafter called the “FLSA”) to recover unpaid overtime wages, an additional

equal amount as liquidated damages, obtain declaratory relief and reasonable

attorney’s fees and costs.

      7.     This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C.

§1331 and the FLSA.

      8.     At all times material hereto, Plaintiffs were residents of Orange

County, Florida.

      9.     Defendant, PETLAND, conducts business in, among others, Orange

County, Florida, therefore venue is proper in the Middle District of Florida,

Orlando Division, pursuant to 28 U.S.C. § 1391(b)(1) & (c).

                                     PARTIES

      10.    Defendant, PETLAND, a Florida Profit Corporation, is in the

business of operating pet store located at 3920 S. Semoran Boulevard., Orlando,

Florida 32822.

      11.    At all times relevant to this action, Davies was an individual

resident of the State of Florida, who owned and/or operated PETLAND, and

who regularly exercised the authority to: (a) hire and fire employees of



                                          3
 Case 6:21-cv-00713-RBD-LRH Document 1 Filed 04/22/21 Page 4 of 9 PageID 4




PETLAND; (b) determine the work and pay schedules for the employees of

PETLAND; (c) control the finances and operations of PETLAND.

      12.    The Plaintiffs in this action were employed by Defendants in the

Kennel department, earning an hourly rate in exchange for the work performed.

                                    COVERAGE

      13.    At all material times during the last three years, PETLAND was an

enterprise covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

      14.    At all material times during the last three years, PETLAND was an

employer as defined by 29 U.S.C. § 203(d).

      15.    At all material times, PETLAND has had an annual gross volume of

sales made or business done of not less than $500,000 (exclusive of excise taxes at

the retail level which are separately stated).

      16.    At all times material, PETLAND has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of

Section 203(s)(1) of the FLSA, in that the company had two or more employees:

             a. Engaged in commerce; or

             b. Engaged in the production of goods for commerce; or

             c. Handling, selling or working on goods or materials that have

                been moved in or produced for commerce. (i.e. pet supplies,

                computers, facsimile machines, and/or office supplies).



                                          4
 Case 6:21-cv-00713-RBD-LRH Document 1 Filed 04/22/21 Page 5 of 9 PageID 5




         17.   Therefore, PETLAND is an enterprise covered by the FLSA, and as

defined by 29 U.S.C. §203(r) and 203(s).

                            GENERAL ALLEGATIONS

         18.   Defendant, PETLAND, is a company classified as a full service pet

store.

         19.   Defendant, PETLAND, was an “employer” of Plaintiffs within the

meaning of the FLSA.

         20.   Defendant, DAVIES, was an “employer” of Plaintiffs within the

meaning of the FLSA.

         21.   Plaintiffs were employees of Defendants within the meaning of the

FLSA.

         22.   Plaintiffs performed kennel related duties for Defendants.

         23.   Plaintiff, ROSARIO, worked in this capacity from approximately

April 2017 through February 2021.

         24.   Plaintiff, ORTIZ, worked in this capacity from approximately

September 2019 through May 2020.

         25.   Plaintiffs earned an hourly rate in exchange for the work performed

for Defendants.

         26.   Plaintiffs routinely worked in excess of forty (40) hours per week as

part of their regular job duties.



                                           5
 Case 6:21-cv-00713-RBD-LRH Document 1 Filed 04/22/21 Page 6 of 9 PageID 6




       27.       Despite working more than forty (40) hours per week during one or

more work weeks, Defendants failed to pay Plaintiffs overtime compensation at a

rate of time and one-half times their regular rate of pay for hours worked over

forty (40) in a workweek.

       28.       For example, Plaintiffs continued to care for puppies susceptible to

hypoglycemia outside of the PETLAND location and business hours.

       29.       Plaintiffs were not compensated for the hours spent providing

additional care to these puppies.

       30.       Defendants had knowledge that Plaintiffs provided the additional

care to these puppies outside of the PETLAND location and business hours.

       31.       Defendants acknowledged that the additional hours worked by

Plaintiffs while caring for the puppies outside of the PETLAND location and

business hours resulted in a decrease in veterinary bills incurred by Defendants.

       32.       Defendants refused to compensate Plaintiffs for the hours spent

caring for the puppies outside of the PETLAND location and business hours.

       33.       As a result, Plaintiffs were not paid proper overtime compensation

contrary to § 207(a) of the FLSA.

       34.       Defendants knowingly, willfully, or with reckless disregard carried

out its illegal pattern or practice of failing to pay proper overtime compensation

to Plaintiffs.



                                            6
 Case 6:21-cv-00713-RBD-LRH Document 1 Filed 04/22/21 Page 7 of 9 PageID 7




       35.     Defendants did not act in good faith or reliance upon any of the

following in formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §

201, et seq., (c) Department of Labor Wage & Hour Opinion Letters or (d) the

Code of Federal Regulations.

       36.     Defendants acted willfully in failing to pay Plaintiffs in accordance

with the law.

       37.     Defendants failed to maintain proper time records as mandated by

law.

       38.     Defendants failed to post informational posters as required by law

advising its employees of their rights under the FLSA.

              COUNT I - RECOVERY OF OVERTIME COMPENSATION

       39.     Plaintiffs reincorporate and readopt all allegations contained within

Paragraphs 1-38 above.

       40.     Plaintiffs were entitled to be paid time and one-half of their regular

rate of pay for each hour worked in excess of forty (40) per workweek.

       41.     During the relevant time period (last three years) during their

employment with Defendants, Plaintiffs worked overtime hours, but were not

paid time and one-half compensation for same during one or more workweeks.

       42.     Defendants had knowledge of the overtime hours worked by

Plaintiffs.



                                           7
 Case 6:21-cv-00713-RBD-LRH Document 1 Filed 04/22/21 Page 8 of 9 PageID 8




         43.   Defendants are aware of laws which required employees to be paid

at time and one half their regular rate of pay for hours worked over forty (40)

within a workweek.

         44.   As a result of Defendants’ intentional, willful, and unlawful acts in

refusing to pay Plaintiffs time and one-half of their regular rate of pay for each

hour worked in excess of forty (40) per workweek in one or more workweeks,

Plaintiffs have suffered damages, plus incurring reasonable attorneys’ fees and

costs.

         45.   As a result of Defendants’ willful violation of the FLSA, Plaintiffs are

entitled to liquidated damages.

         46.   Plaintiffs are entitled to an award of reasonable attorney’s fees and

costs pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiffs respectfully request that judgment be entered in

their favor against Defendants;

               a. Awarding Plaintiffs overtime compensation in the amount due to

                  them for the time worked in excess of forty (40) hours per

                  workweek as allowable under the FLSA statute of limitations

                  period;

               b. Awarding Plaintiffs liquidated damages in an amount equal to

                  the overtime award, or alternatively, awarding pre-judgment



                                            8
Case 6:21-cv-00713-RBD-LRH Document 1 Filed 04/22/21 Page 9 of 9 PageID 9
